DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received August 26, 2022 are acknowledged.

Claims 1-46 have been canceled.
Claims 47-66 have been added.

It should be noted that applicant’s response has canceled all previously pending claims and has submitted new claims that reasonably track the subject matter of the claims as originally presented.  As part of the response applicant has also indicated how applicant believes the new claims fit into the inventive groupings set for the in the restriction requirement of 6/28/2022.  Applicant’s assignments appear to have at least one typographical error and thus in the interest of clarity the correspondence between the presently pending claims and the inventive groups as identified in the restriction requirement is as follows:

Claims 47-56, group II, drawn to antibodies that bind HIV Env polypeptide.
Claims 57-59, group III, drawn to nucleic acids.
Claims 60-66, drawn to methods of administering antibodies.


Applicant's election with traverse of the invention of group II, presently claims 47-56, drawn to anti-HIV Env antibodies, and the antibody species of NC-Cow1 (VH of SEQ ID NO:7, VL SEQ ID NO:8, CDRs SEQ ID NOs:1-6) in the reply filed on August 26, 2022 is acknowledged.  The traversal is on the ground(s) that all of the claimed antibodies have the NC-Cow1 VH CDR3 as recited in the independent claim.  This is not found persuasive because claim 47 recites multiple VH CDR3 sequences which are distinct from one another as evidenced by the fact that they utilized unique SEQ ID numbers, as well as VH CDR3 sequences 90% or more identical to the recited SEQ ID numbers.  Thus contrary to applicant’s arguments there does not appear to be a single common feature linking the claimed inventions.  Applicant is remined of the possibility of rejoinder as set forth in the restriction requirement.   
The requirement is still deemed proper and is therefore made FINAL.

Claims 57-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 26, 2022.

Claims 47-56 are under examination as they read upon the elected anti-HIV Env antibody species of NC-Cow1 (SEQ ID NOs:1-6 CDRs, 7 VH, 8 VL).


Information Disclosure Statement
The IDS form received 10/13/2021 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies that bind to the envelope protein of HIV and contain six CDRs wherein the VH CDR3 must be at least 90% identical to a Markush grouping reciting multiples SEQ ID numbers (claim 47) as well a fusion proteins that need only contain only an aforementioned VH CDR3 peptide (claim 53).  To support such breadth the application discloses immunizing cows with a stabilized form of HIV Env trimer followed by recovery of clones with neutralizing ability (example 1).  Such recovered clones were found to neutralize a wide variety of HIV strains (i.e. they are “broadly neutralizing”).      
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance HIV Env protein) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
In independent claim 47, applicant has claimed antibodies that have the function of binding Env and which have a partial structure than comprises a VH CDR3 polypeptide that is at least 90% identical to sequences recited by SEQ ID number.  It should be stated that all known retrovirus include Gag, Pol, and Env polypeptides (Johnson, see entire document).  While applicant presents data that isolated clones raised by immunizing cows with a particular stabilized HIV-1 Env trimer construct were able to neutralize many different HIV strains, no data appears to be disclosed indicating that the claimed antibodies will bind to the Env protein regardless of the virus from which the Env protein originates, and note that as written there is no requirement for binding HIV Env.  Thus, as presently recited the claimed antibodies bind to Env polypeptide from all possible sources rather than being limited to diverse clades of human HIV Env proteins.  As has been made clear by recent court cases as well as USPTO guidance, describing an antibody simply by what it binds is not sufficient to provide adequate written description for the recited genus. Indeed, as taught by Edwards et al., Lloyd et al., Lescar et al., and Goel et al., the number of potential antibody structures (i.e. sequences) which can bind to the same antigen is literally astronomical.  As such describing the claimed antibodies based upon where they bind is not likely to provide sufficient description.  However, the claimed antibodies are not claimed simply based upon reciting an overly broad genus of antigens, but also are required to have a generic antibody format comprising six CDRs.  Note that this level of structure is insufficient to ensure binding to HIV Env, as clinically well-known antibodies such as omalizumab which binds IgE and rituximab which binds CD20 all have 6 CDRs yet bind antigens which have nothing to do with the HIV envelope protein.  As discussed above, it is the structure (i.e., sequence) of the CDRs which give rise to the function of antigen binding, with many structurally unrelated combination of CDRs being possible for binding the same polypeptide antigen.  Thus, reciting that six CDRs are present, without indicating what they are, does not reasonably provide a structure that necessarily binds HIV Env.
Claim 47 does recite more than just six generic CDRs in that CDR3 of the VH is recited as being at least 90% identical to various VH CDR3 sequences recited by SEQ ID number.  To support such language, the specification discloses experiments wherein the very long VH CDR3 of the NC-Cow1 antibody was substituted for the CDR3 of other HIV Env-binding antibodies such as PG9 with such constructs appearing to have binding activity that while reduced is more similar to NC-Cow1 than to PG9.  From such data applicant appears to believe that only the VH CDR3 is needed for binding, and indeed claim 53 recites a fusion protein wherein the only structure which can reasonably give rise to the function of binding HIV Env is the VH CDR3 of the independent claim as no other antibody elements are required to be present.  No data demonstrating that an isolated VH CDR3 peptide devoid of accompanying antibody structure actually maintains binding activity is provided as such embodiments are disclosed as prophetic examples.  Thus while the disclosed data does indicate that the VH CDR3 plays the largest role in antigen binding, this is not unexpected as the larger contribution of VH CDR3 to antigen binding in general is true of antibodies and has been known for some time (see for example the abstract of Edwards et al. and Box 1 of Kanyavuz et al.).  Notably, the CDR transplantation experiments disclosed in the specification all appear to have been performed on antibodies that already were specific for HIV Env1 rather than on antibodies that bind structurally unrelated antigens like TNF, CD20 or IgE, such as is encompassed by the breadth of instant claim 48.  Thus the data from the disclosed transplantation experiments do not indicate that VH CDR3 sequences by themselves are necessary and sufficient structure to give rise to the function of HIV Env binding.  Further, the claimed inventions allow for mutations via the “at least 90% identical” language of independent claim 47.  In the case of SEQ ID NO:3 which is 62 residues in length, such language allows for 6 substitution mutations anywhere to any of the other 19 natural occurring amino acid residues.  While example 2 provides alanine scanning mutagenesis data for VH CDR3 in the context of the intact NC-Cow1 antibody demonstrating that some residues could be changed to alanine without significantly disrupting antigen binding, such data is not reasonably reflective of what has been claimed.  This is because all of the alanine substitutions were made individually rather than in combinations (such as six at a time), and because it is well-known that amino acid residues can dramatically alter secondary structure.  For example, proline residues are known to strongly influence polypeptide architecture due to its cyclic structure, as are sulfur containing amino acids such as cysteine and methionine which alter structure due to their ability to participate in disulfide bond formation (Stryer, see entire selection).  Thus substitution mutagenesis at random locations and to random residues (i.e. Xaa residues at unspecified locations in the recited CDR sequences) as encompassed by the claims does not reasonably appear to be commensurate with HIV Env binding activity as required by the claims as artisans would reasonably predict such alterations to negatively impact the structure needed for the function of antigen binding.    
Therefore, in view of all of the above artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies that bind all Env polypeptides and have the biological sequences presently recited in the claims at the time the instant application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites that the antibody of the independent claim can neutralize HIV isolates in “the 6-member virus indicator panel”, “the 12-member indicator virus panel” and “the 117-member virus indicator panel”.  The independent claim does not recite a virus panel of any size, and thus such terminology lacks appropriate antecedent basis.  Based upon the present claim language the identities of  the “members” of these indicator panels are unclear, and recitation of how many of an unknown item are present does not reasonably aid an artisan in understanding the metes and bounds of what has been claimed.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644